DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 14, 15 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the single volume holographic lens … which is rotated 1800 around a perpendicular axis of symmetry passing through the center of the SGHCL” recited in claim 2 is confusing and indefinite.  It is not clear what is being rotated 180 degrees around the perpendicular axis of symmetry.  It is noted that the holographic lens is oriented at 90 degrees with respect to the perpendicular axis of symmetry.  Clarifications and corrections are required.  Claims 4, 14 and 15 inherit the rejection from their base claim.  
The phrase “substrate comprises a 150-250 angled edge or a 150-250 index-matched prism” recited in claim 6 is confusing and indefinite since it is not clear the angles are measured with respect to what? 
0; wherein a reliable guided angle is greater than about 120” recited in claim 20 is confusing and indefinite.  It is not clear how are these angles are measured, i.e. with respect to what?  In addition, it is not clear how to objectively define “reliable”.  Furthermore, it is not clear what considered to be “guided angle”?   In addition, it is not clear what considered to be a “HMD image”.  
The scopes of the claims are unclear.  Proper corrections are required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Popovich et al (US 2015/0160529 A1).
Popovich et al teaches a holographic waveguide display, which serves as the holographic substrate-guided head-mounted see-through display, (please see Figures 2, 3 and 5, paragraph [0003]), wherein the display comprises an image source comprises a microdisplay (60, Figure 2, please see paragraph [0005]) with narrow spectral band illumination (noted the laser sources 60a, 
With regard to claim 5, Popovich et al teaches that the substrate comprises a single plate (40, Figures 2, 3, and 5) or multiple plates (10 and 40).  
With regard to claim 9, Popovich et al teaches that the substrate may comprise a curved shape, (please see Figures 8A to 8F paragraph [0013]).  
With regard to claim 10, Popovich et al teaches that the substrate may comprise prescription glasses, (please see paragraph [0020]).  
With regard to claim 11, Popovich et al teaches that the substrate comprises a unitary body (40) or a plurality of bodies (10 and 40)n that are made of the same glass material, (please see paragraphs [0007] and ]0067]).  
With regard to claim 13, Popovich et al teaches that the microdisplay (60, Figure 2) may comprise a gap relative to the substrate.  
With regard to claim 16, Popovich et al teaches that the substrate comprises a shape including rectangular shape.  
With regard to claims 17 and 18, Popovich et al teaches that the microdisplay may comprise either a monochrome (i.e. a single laser source) or a RGB full color microdisplay, (please see paragraph [0012]).  With regard to claim 18, this means that the retrieved image may comprise either monochrome or RGB full color image.  
This reference therefore has anticipated the claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al in view of the US patent application publication by Futterer (US 2014/0376207 A1).
The holographic substrate-guided head-mounted see through display taught by Popovich et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 2, Popovich et al teaches that the image source comprises microdisplay with laser-based illumination, (please see paragraph [0005] and [0079]).  Popovich et al also teaches that the single volume holographic lens may comprises a reflection substrate-guided holographic continuous lens, (please see Figure 5), which is oriented at 90 degrees with respect to the perpendicular axis symmetry passing through the center of the holographic lens, (please see Figure 5).  Popovich et al teaches that single volume holographic lens comprises the switchable Bragg grating has a good index match to the glass or plastic of the substrate, (please see paragraph [0068]). With regard to the feature of “the single volume holographic lens … which is rotated 1800 around a perpendicular axis of symmetry passing through the center of the 
This reference however does not teach explicitly that the edge-illuminated transparent substrate comprises angled edge or an index-matched transparent prism.  Futterer in the same field of endeavor teaches a holographic substrate-guided display that is comprised of an edge-illuminated transparent substrate that has an angled edge, (13, please see Figure 2).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the transparent substrate to have an angled edge for the benefit of providing an arrangement for the edge-illuminated substrate that has a geometric shape that suitable for engaging the image source.  
With regard to claim 4, Popovich et al teaches that the substrate comprises glass, (please see paragraph [0068]).  
With regard to claim 6, Futterer teaches that the substrate has an angled edge, (please see Figure 2).  This reference however does not teach explicitly that the angle of the edge is between 15 degrees and 25 degrees.  However it would have been an obvious matter of design choice to modify the angle of the angled edge of the substrate to be in the range of 15 to 25 degrees, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105, USPQ 237 (CCPA 1955).  
With regard to claim 14, Popovich et al teaches that the holographic lens comprises a first side and a second side opposite to the first side wherein upon playback the holographic lens has a diffracted beam (300, Figure 3) on the first side and has a playback beam (102) on the second side, (please see Figure 3).  
.  

Claims 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al.
The holographic substrate-guided head-mounted see through display taught by Popovich et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, Popovich et al does not teach explicitly that the substrate may comprise a thickness of about 3-6 mm.  However Popovich et al teaches that the holographic display is made of a form of eyeglass, (please see paragraph [0020]), which typically has a thickness of less than 10 mm.  The thickness of the substrate therefore should be less than 10 mm.  Furthermore, it would have been an obvious matter of design choice to modify the size or thickness of the substrate to be in the range of 3-6 mm, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105, USPQ 237 (CCPA 1955).  
With regard to claim 7, Popovich et al teaches that the image source comprises a microdisplay that may be illuminated by laser source, (please see Figure 9, paragraphs [0005] and [0079]).  Although this reference does not teach explicitly that the microdisplay comprises LCOS, DLP, LED or LCD, these displays are all well-known types of display in the art.  It would then have been obvious to one skilled in the art to use art well-known types of display as the microdisplay for the benefit of using typical display to display the images.  

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al in view of the US patent application publication by Suzuki et al (US 2019/0331921 A1).
The holographic substrate-guided head-mounted see through display taught by Popovich et al as described in claim 1 above has met all the limitations of the claims.  
 With regard to claim 8, this reference does not teach explicitly that the side of the substrate opposite to an eye of the viewer comprises an anti-reflective coating.  Suzuki et al in the same field of endeavor teaches a holographic display wherein a side of the substrate (500, Figure 1), opposite to an eye of the viewer is comprised of a film (512) that has anti-reflection function, (please see paragraph [0213]).  It would then have been obvious to one skilled in the art to apply the teachings of Suzuki et al to provide an anti-reflection film on the side of the substrate that is opposite to the eye of the viewer for the benefit of reducing the unwanted reflection of the light at the side of the substrate.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al in view of the US patent application publication by Chang et al (US 2013/0279192 A1).
The holographic substrate-guided head-mounted see through display taught by Popovich et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 12, this reference does not teach explicitly that one or more edges of the substrate comprise a light absorptive coating.  Chang et al in the same field of endeavor teaches a light guide plate wherein a light absorptive layer (211, Figure 3) may be at the edge of the light guide plate or substrate to absorb the light part of lights that are reflected to the side surface (213, please see paragraph [0040]).  It would then have been obvious to one skilled in the .  

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Phillips et al (PN. 6,151,142) in view of the US patent application publication by Popovich et al (US 2015/0160529 A1).
Phillips et al teaches a method for recording a volume holographic lens wherein the method comprises the step of shining two beam onto a holographic recording layer (13, Figures 2A and 3B) comprises photopolymer, serves as the holographic polymer, wherein the first recording beam (6A) is guided from an edge of the substrate and with a second recording beam that both the first recording beam and the second recording beam cover the holographic polymer.  Phillips et al teaches that the first recording beam and the second recording beam that may be collimated, diverging or converging wavefronts, (please see column 7, lines 1-3).  This means the first recording beam and the second recording beam may be spherical beams that are respectively converging to and/or diverging from a first and second focus point respectively.  
This reference has met all the limitations of the claim.  It however does not teach that the holographic polymer is index matched to a substrate.  Popovich et al in the same field of endeavor teaches a method for recording a volume holographic lens wherein the method is comprised of step of shining two beams onto a polymer dispersed liquid crystal (PDLC, 20, Figure7) serves as the holographic polymer wherein holographic polymer is index matched to the substrate, (please see paragraph [0068]).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to provide holographic polymer that is index matched 
With regard to claim 20, Popovich et al teaches that the substrate (40) is attached to a rectangular block or prism (90, Figure 7), having an angled edge wherein a first recording beam is guided and convergent with focus in a recording point (in light of the teachings of Phillips et al), and a second recording beam is divergent with focus in a recording point and a second rectangular block (10) is placed underneath the holographic polymer to avoid total internal reflection of a guided beam back from a bottom surface of the holographic polymer to avoid recording a unwanted transmission holographic lens.  It is within general level of skilled in the art that the convergence and divergence of the recording beams can be created using lens.  Such modification is therefore considered obvious to one skilled in the art to generate the convergent and/or divergent beams.  Popovich et al teaches that a microdisplay is positioned, (60, please see Figures 2 and 9).  The microdisplay is known in the art to be positioned at the focusing point of the recording beams.  As shown in Figures 3 and 5, Popovich et al teaches that the HMD (head mounted display) comprises a virtual image coming from infinity.  
These references however do not teach explicitly concerning the specific angles of the recording beams with regard to the substrate and the holographic polymer and the specific minimum angle and maximum angle of convergent beam with a holographic polymer surface recited in claim 20.  Such features are considered obvious design choices to one skilled in the art since it such angles can be designed by positioning the recording beams with respect to the substrate and holographic polymer and by choosing the lens to generate the convergence, to make the holographic display satisfies the desired operation requirements.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872